         Case 3:18-cv-00885-SDD-SDJ        Document 40     05/12/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


TIMOTHY JONES
                                                                        CIVIL ACTION
VERSUS
                                                                      18-885-SDD-SDJ
PETER LOLLIS, MARCUS JONES,
AND KEVIN BENJAMIN


                                         RULING
        This matter is before the Court on the Motion for Partial Summary Judgment or in

the Alternative Motion to Dismiss on the Pleadings1 filed by Defendants Peter Lollis

(“Major Lollis”), Marcus Jones (“Captain Jones”), and Kevin Benjamin (“Warden

Benjamin”) (collectively, “Defendants”). Plaintiff Timothy Jones (“Plaintiff”) has filed an

Opposition2 to this motion. For the following reasons, Defendants’ Motion3 shall be

GRANTED.

        Plaintiff Timothy Jones is an inmate housed in the Walnut Unit at the Louisiana

State Penitentiary (“LSP”).4 His Complaint concerns the events of February 4, 2018,

when, he alleges, he was “assaulted/attacked and injured”5 by Defendants. Plaintiff avers

that he was wrongfully singled out by Defendants because “an officer had been assaulted




1
  Rec. Doc. 33.
2
  Rec. Doc. 35.
3
  Rec. Doc. 33.
4
  Rec. Doc. No. 1, p. 2.
5
  Rec. Doc. No. 1, p. 2.
60241

                                                                                 Page 1 of 4
         Case 3:18-cv-00885-SDD-SDJ          Document 40       05/12/20 Page 2 of 4




and security was out for vengeance and to send a message to all inmates and to punish

[him] with physical force intended to cause bodily injury.”6

        The factual nuances of what occurred on February 4, 2018 are not at issue on the

instant Motion. Defendants explain that “[i]t is clear to all parties that there is a ‘genuine

issue of material fact’ as to whether the Defendants used excessive or necessary force

against the Plaintiff and that issue will go to trial.”7 Therefore, their Motion only seeks the

dismissal of three other claims: “[w]hether the Defendants retaliated against the Plaintiff

exercising his First Amendment Right to Free Speech”8; “[w]hether the Defendants

violated the Plaintiff [sic] Fourth Amendment Right to be free from an unconstitutional

seizure”9; and “[w]hether the Defendants were deliberately indifferent to Plaintiff Serious

needs [sic].”10 Plaintiff does not oppose the dismissal of his First and Fourth Amendment

claims. Specifically, he states that he “does not object to the striking” of the First

Amendment-related allegations in his Complaint because he “does not intend to offer

evidence of retaliation.”11 As to the Fourth Amendment claims, he “does not object to the

striking of the Fourth Amendment from his claims as he was incarcerated at the time and

his claims are governed by the 8th Amendment.”12




6
  Rec. Doc. No. 1, p. 3.
7
  Rec. Doc. No. 33-1, p. 5.
8
  Id. at p. 2.
9
  Id.
10
   Id.
11
   Rec. Doc. No. 35, p. 2.
12
   Id. at p. 3.
60241

                                                                                    Page 2 of 4
         Case 3:18-cv-00885-SDD-SDJ           Document 40      05/12/20 Page 3 of 4




        The situation is murkier when it comes to Defendants’ attempt to seek summary

judgment on what they describe as Plaintiff’s claim that “Defendants were deliberately

indifferent to Plaintiff Serious needs [sic].”13 Plaintiff responds only that he “was unable to

find the word ‘serious’ or the phrase ‘serious needs’ in his Complaint.”14 The Court agrees;

no such language appears in the Complaint. In their Memorandum in Support,

Defendants cite one sentence of the law on deliberate medical indifference, but, based

on Plaintiff’s Opposition, it is clear that his deliberate indifference claim is not related to

medical treatment but instead revolves around what Plaintiff calls Defendants’ “deliberate

indifference to his 8th Amendment Right to be free from use of excessive/unnecessary

force and from corporal punishment.”15 Thus, Plaintiff argues, “there is no such [deliberate

medical indifference] allegation to be dismissed on summary judgment.”16 After a review

of the Complaint and the parties’ summary judgment briefs, it is apparent that Plaintiff did

not intend to assert or argue a deliberate medical indifference claim. To the extent such

a claim could be inferred from the Complaint, the Court finds that it should be dismissed

because Plaintiff has not pleaded facts to support it.

        Plaintiff additionally urges the Court to strike various affidavits, attached as exhibits

to the instant motion, because they are “inadmissible hearsay.”17 Because the affidavits

are related to the excessive force claim and the excessive force claim is not part of the


13
   Id.
14
   Rec. Doc. No. 35, p. 3
15
   Id. at p. 3.
16
   Id. at p. 5.
17
   Rec. Doc. No. 35, p. 6.
60241

                                                                                      Page 3 of 4
           Case 3:18-cv-00885-SDD-SDJ         Document 40      05/12/20 Page 4 of 4




instant Motion, the Court finds that Plaintiff’s motion to strike, such as it is, is moot at this

stage. Evidentiary objections to those affidavits may be re-urged at trial or in the form of

pre-trial Motions in Limine.

          For the reasons set forth above, Defendants’ Motion for Partial Summary

Judgment or in the Alternative Motion to Dismiss on the Pleadings18 is hereby GRANTED.

Plaintiff’s First and Fourth Amendment claims are dismissed with prejudice. Plaintiff’s

deliberate medical indifference claim, to the extent it was asserted at all, is likewise

dismissed with prejudice.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on May 12, 2020.




                                         S
                                        CHIEF JUDGE SHELLY D. DICK
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




18
     Rec. Doc. 33.
60241

                                                                                      Page 4 of 4
